Citation Nr: 0739392	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-28 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel



INTRODUCTION

The veteran served on active duty with the Marine Corps from 
September 1969 to April 1990.  He is a Vietnam veteran who 
earned the Combat Action Ribbon and was awarded the Purple 
Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which 
denied service connection for a left knee condition.  The RO 
issued a notice of the decision and the veteran timely filed 
a Notice of Disagreement (NOD) in May 2004.  The RO provided 
a Statement of the Case (SOC) in June 2005.  In August 2005, 
the RO provided a Supplemental Statement of the Case (SSOC) 
and thereafter, in September 2005, the veteran timely filed a 
substantive appeal.  The RO provided additional SSOCs in 
October 2006 and February 2007.  

The veteran did not request a hearing on this matter.

Other Matters

In April 2004, the RO denied service connection for post-
traumatic stress disorder and denied an increased rating for 
fracture of the right patella.  The veteran filed a timely 
NOD in May 2004.  The RO provided a SOC in June 2005.  The 
veteran filed a Form 9 in September 2005.  In an October 2005 
letter, the RO informed the veteran that his substantive 
appeal concerning these issues was untimely and advised him 
that he could appeal the decision.  (The substantive appeal 
was received more than 60 days after the issuance of the SOC 
and more than one year after notice of the RO decision that 
was appealed.)  The veteran did not respond to this letter.  
Therefore, these claims are not on appeal.  See 38 C.F.R. 
§ 20.302(b) (2007).

In May 1991, the veteran filed a claim for service connection 
for hearing loss, left hernia, and residuals of multiple 
fractures of the fingers of both hands.  The RO denied the 
claims in a March 1992 rating decision.  The appellant did 
not file a NOD with respect to these claims.  Therefore, 
these claims are not on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claims.  38 C.F.R. § 19.9 
(2007).  A summation of the relevant evidence is set forth 
below.

In his October 2003 claim, the veteran contended that he hurt 
his knees by jumping out of a helicopter in 1970 while in 
Vietnam.  He claimed that he was treated by a corpsman at the 
Camp Resoner dispensary.  He also claimed that a 1971 X-ray 
at the Barbers Point Dispensary revealed an old fracture of 
his left knee.  The veteran's DD 214 indicates that his MOS 
from 1969 to 1972 was rifleman.  In an October 2003 
correspondence, the veteran claimed that he hurt his right 
knee while stepping out of a helicopter on a reconnaissance 
patrol in Vietnam in late 1970 or early 1971.  He reported a 
work-related injury to his left knee in 1997, but claimed 
that a private provider told him that the injury aggravated a 
pre-existing condition that he had developed as a result of 
playing volleyball with the military from 1972 to 1988.  The 
veteran also stated that his right knee was "not as bad" as 
his left knee.

Service medical records (SMRs) contain no evidence of a left 
knee injury.  In his May 2004 NOD, the veteran claimed that 
the reason his SMRs contain no record of a left knee injury 
received while playing volleyball is that Marines "know how 
to endure pain" and that if he had seen a doctor whenever he 
was in pain it would have reflected poorly on his promotion.  
However, the Board notes that the SMRs document other 
injuries that the veteran received as a result of playing 
volleyball.

March 1997 treatment records from private physician, Masao 
Takai, M.D., indicate that the veteran suffered a work-
related injury to his left knee.  The veteran related that 
had previously received treatment for his left knee at 
Tripler Army Medical Center (TAMC).  In response to a 
question concerning if he had experienced other similar 
problems in the past, the veteran responded that he was "not 
sure when it was injured."  Upon examination, the physician 
noted a fair amount of effusion.  The McMurray's test was 
questionably positive medially.  The diagnosis was "internal 
derangement of the left knee, probable torn medial meniscus 
of the left knee."  

In a March 1997 letter to the veteran's employer's insurance 
company, Dr. M.T. indicated that he had reviewed the 
veteran's military records and stated that at "some time in 
his military career" the veteran had his left knee evaluated 
at TAMC and had experienced another left knee episode.  The 
physician stated that the veteran "apparently" first had a 
left knee problem documented in 1996.  He indicated that the 
left knee condition was both a temporary and permanent 
aggravation of a pre-existing condition.  Dr. M.T. 
recommended arthroscopic evaluation to "unlock" the 
veteran's left knee.  

A left knee arthroscopy was subsequently performed in May 
1997.  In a May 1997 letter to the veteran's employer's 
insurance company, Dr. M.T. stated that the veteran reported 
re-injuring his knee while swimming.  

In September 1999, Dr. M.T. performed a high arthroscopic 
debridement and high tibial-fibular osteotomy.  The discharge 
diagnosis was osteoarthritis of the left knee. 

An August 2003 VA treatment note indicates that the veteran 
reported an occasional left knee ache, but stated that it was 
not persistent.

A December 2003 VA treatment note indicates that the veteran 
complained of increased pain in his left knee.

A February 2004 VA treatment note indicates that the veteran 
complained of pain in his left knee especially upon awakening 
and with increased walking or weight bearing.  The impression 
was "[l]ikely DJD induced by previous [history] of knee 
injury."

A March 2004 VA treatment note indicates that the veteran 
claimed that he reported knee problems during his retirement 
examination.

A May 2004 treatment note indicates that the veteran 
complained of increased pain and stiffness with clicking, but 
no locking.  He reported that he could not walk or stand for 
prolonged periods of time.  The impression was degenerative 
joint disease.  The physician referred the veteran for an 
orthopedic consultation.

An October 2004 X-ray of the left knee revealed diffuse 
degenerative changes and marked medial knee joint space 
narrowing.  There was medial pressure pain upon examination.  
The physician recommended that the veteran try a Sinvisc 
injection before undergoing knee replacement.  The diagnosis 
was degenerative joint disease.

A May 2005 VA physical examination noted bilateral knee 
crepitus but no locking or joint laxity.  There was full 
range of motion and tenderness on weight bearing.

An October 2005 VA treatment note indicates that the veteran 
had severe varus deformity with some medial instability.  
There was no fluid or swelling.  He lacked 15 degrees of 
extension.  The veteran walked with a limp.  The physician 
recommended a total knee replacement, but a December 2005 
treatment note indicates that the veteran decided not to have 
the procedure done.

A February 2007 VA treatment note indicates that the 
veteran's left knee pain had become worse and that he relied 
more on the right knee "which is resulting in [the] same 
type of pain."

VA must provide a VA examination if there is: (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing  
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent  
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R.  
§ 3.159(c)(4) (2006); McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

In this case, service records establish that the veteran had 
more than 20 years of active service (September 1969 to April 
1990).  Given his military specialty (rifleman) and credible 
statements, the Board does not dispute his contention that he 
jumped out of a helicopter while in Vietnam and incurred 
additional stress to the knees through engaging in sports, to 
include volleyball over his 20 year period of active duty.  
The veteran separated from service in April 1990 and there is 
some indication that he sought treatment a few years later 
for a left knee condition.  The competent medical and 
evidence indicates that the veteran currently has a left knee 
disability.  Accordingly, the Board finds that a VA 
examination is necessary in order to ascertain whether the 
veteran's left knee disability is in fact related to service.  
Id.  

The Board further finds that, while the veteran has not 
specifically contended that his left knee disability is 
secondary to his service-connected residuals of a right knee 
injury, the record raises such a claim.  The medical evidence 
establishes that the veteran walks with a limp and it is 
apparent that the onset of his left knee disability was some 
time after he injured his right knee.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310 (a) (2007).  
Secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service- connected disorder).  Allen v. Brown, 7 Vet. App. 
439 (1995).  The RO must adjudicate the raised claim of 
secondary service connection for a left knee disability, to 
include degenerative joint disease after all indicated 
development by the AMC/RO, to include issuing proper VCAA 
notice (see below).

The AMC/RO must also notify the veteran and his 
representative of the amendment to 38 C.F.R. § 3.310, 
effective October 10, 2006, for the purpose of implementing 
the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by a service-connected 
disability.  See 71 Fed. Reg. 52744 (Sept. 7, 2006).  The 
amendment essentially codifies Allen by adding language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

Finally, it is apparent from the record that all of the 
veteran's post-service medical records have not been 
obtained.  Dr. Takai's records indicate that the veteran 
received treatment for his left knee at Tripler Army Medical 
Center (TAMC) in the 1990's.  The RO requested records from 
that facility, but was informed that any records prior to 
1997 were at NPRC.  Instead of requesting those records, the 
RO sent the veteran a February 2007 letter requesting 
specific dates that he received treatment from TAMC.  The RO 
must contact NPRC and request any and all medical records of 
the veteran that may be available, whether he responds or 
not, and associate them with the claims file.  38 C.F.R. 
§ 3.159(c)(1) (2007).

Therefore, the veteran's appeal is remanded in order to 
provide him with additional notice, obtain additional medical 
records, and obtain a medical opinion regarding whether (1) 
the veteran's left knee disability related to service, and 
(2) the veteran's service-connected right knee disability 
caused or aggravated his left knee disability.  38 U.S.C.A. § 
5101A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA) with respect to the claim for 
service connection for a left knee 
disability, to include as secondary to 
his service-connected right knee 
disorder.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005). Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.

The AMC/RO should specifically advise the 
veteran to ensure that VA possesses all 
relevant medical reports and other 
evidence pertaining to his claim from all 
time periods.

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a rating and effective date for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).

2.  The AMC/RO must notify the appellant 
and his representative of the amendment 
to 38 C.F.R. § 3.310, effective October 
10, 2006, for the purpose of implementing 
the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995) for secondary service 
connection on the basis of the 
aggravation of a nonservice-connected 
disorder by service-connected disability.  
See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen by 
adding language that requires that a 
baseline level of severity of the 
nonservice-connected disease or injury 
must be established by medical evidence 
created before the onset of aggravation.

3.  Obtain any medical records of the 
veteran from the NPRC that may be 
available, to include records from 
Tripler Army Medical Center and associate 
them with the claims file.  All attempts 
to procure records should be documented 
in the file.  If these records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  All 
efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully documented.  

4.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature, approximate onset date and 
etiology of his left knee disability.  
The claims folder should be made 
available to the examiner for review as 
part of the examination.  Based on the 
examination and review of the claims 
file, the examiner should provide an 
opinion as to the following questions:

Is it at least as likely as not (50 
percent or greater probability) that any 
currently diagnosed left knee disability 
is related to service trauma, to include 
the veteran's history of jumping out of a 
helicopter and playing volleyball?

Is it at least as likely as not (50 
percent or greater probability) that the 
veteran's left knee disability was caused 
or aggravated by his service-connected 
right knee disability?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The clinician is further advised that 
aggravation is defined for legal purposes 
as a worsening of the underlying 
condition beyond its natural progression 
versus a temporary flare-up of symptoms.

The clinician is also asked to provide a 
rationale for any opinion expressed.  If 
the clinician must resort to speculation 
to answer any question, he or she should 
so state.

5.  The RO/AMC must readjudicate the 
claim for entitlement to service 
connection for a left knee disability, to 
include degenerative joint disease on a 
direct incurrence and presumptive 
(arthritis) basis; and adjudicate the 
raised claim of service connection for a 
left knee disability secondary to his 
service-connected right knee disability.  
If the benefit sought remains denied, the 
RO/AMC should prepare an SSOC and send it 
to the veteran and his representative, 
which include 38 C.F.R. § 3.310(a) and 71 
Fed. Reg. 52744 (2006).  An appropriate 
period of time to respond should also be 
provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





